DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.  

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Different levels of indentation should be utilized to clarify what elements follow the “comprising” of claim 1, line 5; and what elements follow the “wherein” of claim 1, line 11.  
Claim 1, line 34: “generate” should be changed to --generates--.  
Claim 4, line 4: “generate” should be changed to --generates--.  
Claim 4, line 1: “the movement direction and movement speed” lacks antecedent basis in the claims.  
Claim 4, line 5: “the movement direction and movement amount” lacks antecedent basis in the claims. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation control unit,” “image processing unit,” “first characteristic portion,” “second characteristic portion,” “characteristic amount detection unit,” “calculation unit,” and “command generation unit” in claim 1; and “third characteristic portion,” and “fourth characteristic portion” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “amount” is used throughout the claims and specification to mean something other than its ordinary dictionary definition.  “Amount” generally refers to a quantity, but the present application seems to be using it to mean something related to position, but it is not clear quite how Applicant is using this term.  

It is not clear what “in a predetermined direction” on line 12 of claim 6 is modifying.  Is this modifying “a portion arranged on one side of the second member,” or is it modifying “the first visual sensor is arranged so as to capture an image”?  Stated differently, is a portion arranged on one side of the second member in a predetermined direction, or is the first visual sensor arranged so as to capture an image in a predetermined direction?  The same lack of clarity applies to “in the predetermined direction” at line 15 of claim 6.  


Claim limitations “operation control unit,” “image processing unit,” “first characteristic portion,” “second characteristic portion,” “characteristic amount detection unit,” “calculation unit,” and “command generation unit” in claim 1; and “third characteristic portion,” and “fourth characteristic portion” in claim 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These terms are functionally described in the specification and illustrated as boxes in the Figures.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (US Publication No. 2014/0012416) in view of Yamaguchi et al. (JP2015-214022).
Negishi teaches:
Re claim 1.  A controller for a robot device in which a robot moves a second member so as to adjust the relative position of the second member with respect to a first 5member (first and second workpieces 2a and 3a, Figure 1 and paragraph [0035]), comprising: 
a visual sensor capturing images of the first member and the second member (camera 4, Figure 1 and paragraph [0036]); 
an operation control unit transmitting a command for driving the robot to the robot (controller 10, Figure 1 and paragraph [0036]); and 
10an image processing unit for processing an image captured by the visual sensor (coordinate system calculation units 11-13, Figure 2 and paragraph [0040]), wherein 
a first characteristic portion for detecting the position of the first member and a second characteristic portion for detecting the position of the 15second member are previously determined (feature points P0-P2, Figure 4 and paragraph [0042]), 
the image processing unit includes a characteristic amount detection unit for detecting a first characteristic amount related to the position of the first characteristic portion and a second 20characteristic amount related to the position of the second characteristic portion in an image captured by the visual sensor (paragraphs [0042-0046), 
a calculation unit for calculating the difference between the first characteristic amount and 25the second characteristic amount as a relative position amount (paragraphs [0047-0048]), and 
a command generation unit for generating a movement command for operating the robot (operation instruction generation unit 20, Figure 2), 
the command generation unit generate a movement 35command for operating the robot so that the second member is arranged at the target position with respect to the first member, based on the relative position amount in an- 48 - image captured by the visual sensor (paragraphs [0054-0056]), and 
5the operation control unit changes the position of the robot based on the movement command (paragraph [0055]).

Negishi fails to specifically teach: (re claim 1) the relative position amount in a reference 30image including the images of the first characteristic portion and the second characteristic portion when the second member is arranged at a target position with respect to the first member is determined, 
the command generation unit generate a movement 35command for operating the robot so that the second member is arranged at the target position with respect to the first member, based on the relative position amount in the reference image including the images of the first characteristic portion and the second characteristic portion.

Yamaguchi teaches, at the overview and paragraph [0008], using target goal images to align two workpieces in their proper positions at a high speed and with high accuracy.  

In view of Yamaguchi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the controller as taught by Negishi, (re claim 1) the relative position amount in a reference 30image including the images of the first characteristic portion and the second characteristic portion when the second member is arranged at a target position with respect to the first member is determined, the command generation unit generate a movement 35command for operating the robot so that the second member is arranged at the target position with respect to the first member, based on the relative position amount in the reference image including the images of the first characteristic portion and the second characteristic portion; since Yamaguchi teaches using target goal images to align two workpieces in their proper positions at a high speed and with high accuracy.  

Negishi further teaches:
Re claim 2.  Wherein the command generation unit calculates the difference between the relative position amounts (transformation matrix, paragraph [0017]), 
the movement direction of the position of the robot with respect to the difference between the relative 15position amounts is previously determined (in response to an position deviation in the positive X direction, a robot will move in the positive X direction), 
a method for calculating the movement amount of the position of the robot with respect to the difference between the relative position amounts is previously determined (S9-S11, Figure 3), and 
20the command generation unit sets a movement direction and a movement amount of the position of the robot based on the difference between the relative position amounts, and generates a movement command based on the movement direction and movement amount of the 25position of the robot (Figure 3).

Negishi fails to specifically teach: (re claim 2) the difference between the relative position amounts is the 10difference between the relative position amount in the image captured by the visual sensor and the relative position amount in the reference image.  
While Negishi teaches a target point at paragraph [0017], Yamaguchi teaches, at the overview and paragraph [0008], using target goal images to align two workpieces in their proper positions at a high speed and with high accuracy.  Deriving the target point from target goal images allows such systems to determine what properly assembly workpieces look like, and how the workpieces align.  
In view of Yamaguchi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the controller as taught by Negishi, (re claim 2) the difference between the relative position amounts is the 10difference between the relative position amount in the image captured by the visual sensor and the relative position amount in the reference image; since Yamaguchi teaches using target goal images to align two workpieces in their proper positions at a high speed and with high accuracy.  Deriving the target point from target goal images allows such systems to determine what properly assembly workpieces look like, and how the workpieces align.  

Negishi further teaches:
Re claim 3.  Wherein 
the robot device includes a carrier for conveying the first member (hand unit 1, Figure 1), and 
a control operation for detecting the first 30characteristic amount and the second characteristic amount by the characteristic amount detecting unit, a control operation for detecting the relative position amount by the calculation unit, and a control operation for generating a movement command by the command 35generation unit are repeatedly performed while the carrier conveys the first member (Figure 2, Figure 3, and paragraph [0083]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (US Publication No. 2014/0012416) as modified by Yamaguchi et al. (JP2015-214022) as applied to claim 3 above, and further in view of Artigas et al. (US Publication No. 2020/0368861).
The teachings of Negishi have been discussed above.  Negishi fails to specifically teach: (re claim 4) wherein- 49 - the movement direction and movement speed of the first member conveyed by the carrier are previously determined, and 
the command generation unit generate a movement 5command based on the movement direction and movement amount of the position of the robot, in which the position of the robot follows the position of the first member conveyed by the carrier.
Artigas teaches, at Figures 2 and 7, and paragraph [0148], such robots 60 may be motion synchronized with conveyor 30 for assembly tasks in which the robot is visually servoed to complete its task.  This allows for quick processing of parts continually moving along a conveyor.
In view of Artigas’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the controller as taught by Negishi, (re claim 4) wherein- 49 - the movement direction and movement speed of the first member conveyed by the carrier are previously determined, and the command generation unit generate a movement 5command based on the movement direction and movement amount of the position of the robot, in which the position of the robot follows the position of the first member conveyed by the carrier; since Artigas teaches such robots may be motion synchronized with conveyor for assembly tasks in which the robot is visually servoed to complete its task.  This allows for quick processing of parts continually moving along a conveyor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664